*356Voto particular disidente emitido por la
Jueza Presidenta Oronoz Rodríguez,
al cual se unen la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Colón Pérez.
Disiento del curso de acción de una mayoría de este Tribunal por entender que no procede referir este asunto al Procurador General. Los hechos que provocaron esta queja ya fueron investigados y adjudicados por diversos organis-mos, incluyendo este Foro.
I
En el 2014, las licenciadas Magda Morales Torres, Maria J. Torres Alvarado y Ligia Santos Torres (conjunta-mente, las licenciadas) solicitaron que el Juez Administra-dor, Hon. Lind O. Merle Feliciano, evaluara cierta conducta del Hon. Rafael Vissepó Vázquez al amparo de los Cánones de Ética Judicial. Pidieron que determinara si procedía que el asunto se refiriera a este Tribunal. El 10 de julio de 2014 remitimos la referida solicitud de evaluación a la Oficina de Administración de los Tribunales (OAT) para la investigación correspondiente. El juez Vissepó Váz-quez, por su parte, refirió posteriormente cierta conducta de las abogadas por, presuntamente, violar el Código de Ética Profesional. (1)
Así las cosas, conforme proveen las Reglas de Disciplina Judicial,(2) la Unidad Especializada de Investigaciones *357adscrita a la Oficina de Asuntos Legales de la OAT llevó a cabo una investigación que dio pie a la formulación de car-gos en contra del juez Vissepó Vázquez ante la Comisión de Disciplina Judicial. Dicho organismo autorizó la presenta-ción de una querella contra el juez Vissepó Vázquez. Con-viene destacar que en la querella —y pertinente a la reac-tivación del procedimiento investigativo que una mayoría autoriza hoy sobre la conducta de las abogadas— la OAT imputó al juez Vissepó Vázquez el cargo siguiente: “[e]l Querellado, al no lograr que las abogadas desistieran del proceso disciplinario que ellas estaban canalizando a tra-vés del Tribunal, intervino en el caso en el cual estaba inhibido para forzar un procedimiento disciplinario en contra de las abogadas y desalentar así la investigación que éstas estaban promoviendo”.(3)
Tras llevar a cabo los procesos correspondientes, la Co-misión de Disciplina Judicial concluyó que no existía prueba clara, robusta y convincente en cuanto a algunos cargos. Sin embargo, determinó que ciertas expresiones y comentarios del juez se apartaron de lo dispuesto en varias disposiciones de los Cánones de Ética Judicial, por lo que recomendó a esta Curia sancionar al juez Vissepó Vázquez.
Examinadas rigurosamente las actuaciones del juez Vis-sepó Vázquez a la luz del estándar probatorio aplicable, el 7 de octubre de 2016 este Tribunal ordenó archivar la que-rella que pesaba en su contra. Concluimos que la prueba que presentó la OAT no demostró de forma clara, robusta y convincente infracciones a la ética judicial. Véase In re Vis-sepó Vázquez, 196 DPR 560 (2016). Con ello culminó el trámite contra el juez Vissepó Vázquez, mas quedó pen-diente la determinación de este Tribunal en cuanto a sus imputaciones contra las licenciadas.
*358II
Por surgir estrictamente del mismo núcleo de hechos y habiendo la OAT, la Comisión de Disciplina Judicial y esta Curia evaluado acuciosamente todo lo concerniente a los intercambios verbales y escritos entre las licenciadas y el juez Vissepó Vázquez, procedía disponer de este asunto sin trámites ulteriores, según se ha hecho en otras ocasiones. No obstante, con el referido a la Oficina del Procurador General, una mayoría de este Tribunal dilata innecesaria-mente la queja que presentó el juez Vissepó Vázquez contra las abogadas y reactiva el procedimiento investigativo en su contra.
Reitero que no hay razón que justifique ese curso de acción. Más aún, resulta perjudicial y poco práctico utilizar los recursos limitados del Estado para activar la maquina-ria de la Oficina del Procurador General y de este Tribunal, a los efectos de indagar sobre unos eventos que ya se investigaron. En cambio, procede que este Tribunal, ha-ciendo uso efectivo de su poder inherente y de la informa-ción ya recopilada, evalúe la conducta de las abogadas al amparo del Código de Ética Profesional.
Por otro lado, este Tribunal revisó recientemente los mecanismos con los que evalúa, investiga y sanciona a los miembros de la Judicatura que infringen los cánones que rigen la ética judicial. Al hacerlo nos expresamos con celo sobre el derecho al debido proceso de ley de los jueces y las juezas, y la importancia de proteger la independencia judicial. Igual reconocimos el imperativo de “asumir una nueva postura proactiva y flexible que [...] sirva como me-canismo profiláctico de cualquier conducta antiética que pueda socavar la integridad del sistema judicial [...] ”.(4) Este espíritu unánime de proveer una apertura más cabal a los ciudadanos y las ciudadanas pudiera verse lacerado *359con actuaciones como estas. A fin de cuentas, solo podemos ser guardianes de nuestro recinto judicial cuando nos en-teramos de aquella conducta que pudiera estar reñida con la ética judicial.
Insisto en que debemos ser custodios celosos del espacio sosegado y amplio que deben tener los miembros de la pro-fesión legal y la ciudadanía en general cuando quieren traer a nuestra atención instancias en las que estiman que algún miembro de la Judicatura ha actuado en contraven-ción de nuestros postulados éticos. Lo fuimos con el juez Vissepó Vázquez y lo debimos ser con las licenciadas.
Me preocupa el efecto desalentador que puede tener el referido de las licenciadas a la Oficina del Procurador General. En particular, me inquieta el efecto disuasivo natural que pudieran tener los abogados y las abogadas de presentar quejas contra jueces y juezas por miedo a que es-tos, en aparente represalia, refieran su conducta ante este Tribunal. Advierto que en este caso el referido contra las abogadas se dio posterior al referido de las licenciadas sobre la conducta del juez Vissepó Vázquez. Más aún, la OAT le imputó al juez utilizar el proceso disciplinario contra las abogadas para "intentar desviar o atacar el proceso de queja iniciado por ellas sobre las expresiones que él emitió”.(5)
Si bien somos enfáticos en que no permitiremos que se utilicen los procesos disciplinarios contra los jueces y las juezas como estrategias para obtener inhibiciones infunda-das en los litigios, (6) adelantar agendas personales, entre otras, tampoco podemos avalar, ni siquiera en apariencia, que se utilicen los procesos disciplinarios contra los aboga-*360dos y abogadas como táctica de intimidación o, peor aún, de represalia. Este Tribunal ha protegido una y otra vez —en múltiples contextos— a quien denuncia lo que percibe es una conducta incorrecta. Ello cobra mayor resonancia cuando se trata de relaciones donde el poder privilegia a uno sobre otro y donde nuestro poder inherente debe des-cargarse equitativamente.
Por todo lo anterior, habiendo examinado la información recopilada por la OAT durante su investigación —inclu-yendo las mociones que provocaron la queja contra estas abogadas— y la información que surge de los procesos ante la Comisión de Disciplina Judicial, incluyendo el Informe que le rindió a este Tribunal, archivaría la queja. Al igual que un grupo de Jueces y Juezas de este Tribunal hicimos con respecto a las expresiones del juez Vissepó Vázquez,(7) apercibiría a las letradas de que su conducta hacia los tribunales debe caracterizarse por el mayor respeto y que tie-nen que evitar el comportamiento que pueda entenderse como que atenta contra el buen orden en la administración de la justicia. De esa forma, en vez de malgastar nuestros recursos limitados y los de la Oficina del Procurador General, los empleamos de manera más eficiente.

 La conducta que le imputaron al juez Vissepó Vázquez y la que este le imputó a las licenciadas ocurrió durante los procedimientos en el caso Awilda Rodríguez Berríos v. Wilfredo Colón Ortiz, Civil Núm. EAC2009-0015. En cuanto a la conducta que refirió el juez Vissepó Vázquez, este Tribunal le concedió un término a las licen-ciadas para que se expresaran sobre dicho asunto.


 4 LPRA Ap. XV-B. Véase In re Enmdas. Rs. Disciplina Judicial, 191 DPR 564 (2014).


 Informe de la Comisión de Disciplina Judicial de 27 de junio de 2016, pág. 4, en In re Vissepó Vázquez, 196 DPR 560 (2016), Caso Núm. AD-2014-3.


 In re Enmdas. Rs. Disciplina Judicial, supra, pág. 564.


 Comparecencia en torno al Informe de la Comisión de Disciplina Judicial, al amparo de la Regla 30(A) de Disciplina Judicial, pág. 32, en In re Vissepó Vázquez, supra, Caso Núm. AD-2014-0003.


 En particular, la Regla 3 de Disciplina Judicial, 4 LPRA Ap. XV, dispone que no se investigará una queja o solicitud de separación que “(c) pretenda utilizar indebida-mente el procedimiento disciplinario o de separación para lograr la inhibición de un juez o jueza en un caso en particular o cualquier ventaja en un caso o procedimiento ante su consideración Véase además, In re Irizarry Rodríguez, 193 DPR 633 (2016).


 Voto concurrente emitido por el Juez Asociado Señor Colón Pérez, al cual se unieron la Jueza Presidenta Oronoz Rodríguez y la Juez Asociada Señora Rodríguez Rodríguez en In re Vissepó Vázquez, supra.